Title: From James Madison to James Monroe, 13 June 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpelier June 13. 1816

I return the Petition of Getz, which being without other proof than his own oath, might justly require a resort to the District Atty or &c &c.  If however on consultation with the Treasy Dept. a pardon be deemed proper, let one be made out.
The communications from Brent at Madrid were returned several days ago.  They are not without good sense, but betray a conscious deficiency of weight of character, that makes the presence of Mr. Erving the more important.  They give additional relief to the political deformity of the Spanish Ministry
Mr. Gallatin writes me that he leaves the U. S. with a heavy heart; and purposes but a short stay in Europe.
We are suffering much from dry weather.  The pastures meadows & oat fields feel it severely.  The wheat even wd. be the better for rain in moderation.  Where the Hessian fly has spared it, it will be very fine if the present promise be fulfilled.  I lose at least half my crop by the fly.  I do not know the extent of this visitation.  Two gentlemen this moment arrived from Monticello, speak of the drowth at that quarter, but heard nothing of the fly.  Yrs.

J. Madison

